IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 02-40659
                           Summary Calendar


DENNIS CHAN LAI,

                                          Petitioner-Appellant,

versus

ERNEST CHANDLER, Warden,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:02-CV-122
                       --------------------
                         October 10, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Dennis Chan Lai, federal prisoner # 82124-011, has filed a

petition for habeas relief under 28 U.S.C. § 2241, challenging

his 1988 convictions and sentences for participating in a

continuing criminal enterprise, distributing and possessing with

intent to distribute cocaine, traveling interstate in aid of

racketeering, and possessing illegal weapons.   Because Lai is

proceeding under 28 U.S.C. § 2241, he does not need a certificate




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-40659
                                  -2-

of appealability.     Jeffers v. Chandler, 253 F.3d 827, 830 (5th

Cir.), cert. denied, 122 S. Ct. 476 (2001).

     In order to challenge his conviction under 28 U.S.C. § 2241,

Lai must show that 28 U.S.C. § 2255 provides him with an

inadequate or ineffective remedy.     Pack v. Yusuff, 218 F.3d 448,

452 (5th Cir. 2000).    Lai asserts that Apprendi v. New Jersey,

530 U.S. 466 (2000), should be applied retroactively to his case

because the failure to allege drug quantities in the indictment

constitutes a jurisdictional error.     Apprendi does not apply

retroactively to cases on collateral review.       Wesson v. United

States Penitentiary, Beaumont, Tex., ___ F.3d ___ (5th Cir. Sept.

5, 2002, No. 01-41000), 2002 WL 31006173 at *3.      Moreover, a

violation of the rule set forth in Apprendi does not show that

Lai was convicted of nonexistent offense.     Id. at 4; Reyes-

Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).

     Lai asserts that he is actually innocent of the continuing

criminal enterprise because the district court did not instruct

the jury that they must unanimously agree on the three predicate

offenses.   This claim does not satisfy the first prong of the

Reyes-Requena test.    Jeffers, 253 F.3d at 830.

     Lai asserts that he is entitled to proceed based on “newly

recognized Federal right[s]” set forth in various Supreme Court

cases and in amendments to the Federal Rules of Evidence.      None

of these establishes that the conduct undertaken by Lai no longer

constitutes a federal offense.     See Reyes-Requena, 243 F.3d
                           No. 02-40659
                                -3-

at 904.   The district court’s denial of relief on Lai’s 28 U.S.C.

§ 2241 petition is AFFIRMED.